Citation Nr: 9904992	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
disability resulting from surgical procedures performed by VA 
in June 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, M.P, and R.Z.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 through June 
1970.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Board notes that the veteran is also 
seeking benefits for right hip disability resulting from an 
antalgic gait as a result of leg length discrepancy.  This 
matter is not currently before the Board.  It is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran has disability due to surgical procedures 
performed by VA in June 1995; the resulting disability was 
not an intended or certain consequence of the surgical 
procedures.


CONCLUSION OF LAW

The requirements for benefits for disability resulting from 
surgical procedures performed by VA in June 1995 have been 
met.  38 U.S.C.A. §§ 5107(a), 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the left hip arthroplasty performed 
by VA in June 1995 resulted in a fracture of his left femur 
and a leg length discrepancy which necessitated revision of 
the arthroplasty by VA later in June 1995 and that he 
required a third surgery by VA in July 1995 due to a 
postoperative infection associated with the second surgical 
procedure.  The Board has found the veteran's claim to be 
well grounded and is satisfied that all evidence necessary 
for an equitable disposition of the claim has been obtained.

During the pendency of this appeal, 38 U.S.C. § 1151 was 
amended by § 422(a) of Pub. L. No. 104-204.  The amended 
statute is less favorable to the veteran's claim; however, 
since the veteran's claim was filed prior to October 1, 1997, 
it will be decided under the law as it existed prior to the 
amendment.  See VAOPGCPREC 40-97. 

Where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA hospital, 
medical, or surgical treatment, disability compensation shall 
be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1998).  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b).  

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

The facts in this case are clear.  The veteran was admitted 
to a VA medical center on June 6, 1995, for a left hip 
arthroplasty.  He had a history of a left acetabular fracture 
in 1980, but there is no indication in the medical evidence 
that a recent fracture or significant leg length discrepancy 
existed at the time of his hospital admission.  On June 8, a 
total left hip arthroplasty was performed.  The surgical 
report indicates that there was approximately one half to 
three quarters of an inch of leg length discrepancy by the 
end of the procedure.  A postoperative X-ray study performed 
on June 8 disclosed a fracture of the femoral shaft.  The 
veteran was discharged from hospitalization on June 16.  The 
discharge summary indicates that there was a 1.5 cm leg 
length discrepancy.  It was also noted in the discharge 
summary that due to the leg length discrepancy and the 
fracture of the femur, revision of the arthroplasty was 
recommended to the veteran.

Records pertaining to the veteran's VA hospitalization from 
June 21 to June 26, 1995, indicate that he was admitted for 
revision of the arthroplasty due to the femoral fracture and 
leg length discrepancy.  Revision of the arthroplasty was 
performed on June 22, 1995.  VA records also show that the 
veteran was rehospitalized on July 7, 1995, due to infection 
of the surgical wound.  Irrigation and debridement of the 
wound were performed on July 8, and the veteran was placed on 
a course of antibiotics.

The foregoing evidence clearly demonstrates that the femoral 
fracture and leg length discrepancy were caused by the 
arthroplasty performed by VA on June 8, 1995.  There is no 
indication in the medical evidence that either of these 
results was intended or certain to occur.  To the contrary, 
the fact that revision of the arthroplasty was recommended 
before the veteran was even discharged from the initial 
period of hospitalization indicates that neither result was 
intended or certain to occur.  

Moreover, the evidence clearly indicates that the veteran 
required a third period of hospitalization for irrigation and 
debridement due to a postoperative infection associated with 
the arthroplasty revision on June 22, 1995.  Although the 
infection may have been a foreseeable complication or risk of 
the procedure, it clearly was not an intended or certain 
result of the procedure.  

Therefore, the Board concludes that the veteran is entitled 
to benefits for disability resulting from the surgical 
procedures performed by VA in June 1995.  

ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
disability resulting from surgical procedures performed by VA 
in June 1995 is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

